DETAILED ACTION

Response to Remarks
Applicant's arguments filed 10/8/2021have been fully considered but they are not persuasive. 
Applicant argues that the merchant POS terminal is located “at a first geographical location” and receives an image from the consumer computing device, stating that this is distinct from a mobile device connected to the store server and the teaching of a ‘self-service’ method.   Examiner maintains that the self-service method is not inconsistent with the claimed invention, as the connection to the store server of the Vigier teaching is mapped to the claimed step of “transmitting.. to a merchant point of sale system at the first geographic location”, further noting the limitations of the POS terminal to “authorize a payment”..; “performing image recognition”, “associate purchase price to the recognized product”, and to initiate processing of the payment transaction.  In other words, the examiner relies on the server to teach the “POS terminal located at a first geographic location”, as the server ..physically located in the store, is configured to perform all the operations of the “POS server”; that is receive and associate image data to a product and related price, to store account information, look up account information, and process a payment transaction.  Evidence the disputed limitations associated with the claimed “POS terminal”, may be found at large in Vigier’s teaching, and specifically at the emphasized text in the Summary ¶0008:
Certain embodiments of the present invention relate to purchasing systems and methods that provide increased convenience. In some embodiments, customers can use their own mobile devices to pay for products in a "self-service" transaction, without the assistance of a store employee and without the need for the store to provide a self-service checkout kiosk. The customer's device communicates with a "store server" (which can be any server that is used to manage operations for a store and which may or may not be physically located within the store) to identify the product(s) being purchased and provide information usable to charge the price of the product(s) to the customer's account. In some embodiments, the information is provided in the form of a digital credential uniquely associated with the customer that can be used by the store server to look up account information for a financial account (e.g., a credit-card account, deposit account, or prepaid account) maintained by the customer, and the store server can use the financial account information to process a payment transaction with the account provider. The customer's device can communicate with the server to initiate a payment transaction and can receive confirmation when the payment transaction is complete.
	As the dependent claim limitations are not disputed on their merit, please consider this response complete in the response and maintained prior art rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 11, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated, herein “Vigier et al. (US 2013/0110678), herein “Vigier”.

Referring to Claims 9 and 21, Vigier teaches the more limiting computer-implemented method of claim 9 embracing the limitations of the method Claim 21, comprising: 
providing a consumer computing device comprising an imaging device (Fig. 1, elm. 106; Fig. 2; ¶0053: FIG. 2 is a simplified block diagram of an implementation of customer device 106 according to an embodiment of the present invention. Customer device 106 includes a processor 202, a storage subsystem 204, a user input device 206, a user output device 208, a network interface 210, and a camera 212), configured to capture an image of a to-be-purchased product by a user at a first geographic location (Fig. 1, elm. 102; and ¶0039: FIG. 1 illustrates a shopping system 100 according to an embodiment of the present invention. A store 102 can be any physical location where products are offered for sale. (As noted above, the products can include tangible goods and/or services of any kind.)
capturing, by the imaging device of the consumer computing device operated by the user, the image of the to-be-purchased product at the first geographic location (¶0059: Camera 212 can allow customer device 106 to capture and record images from the surrounding environment. Camera 212 can be of conventional design, including optical components (lenses, filters, etc.), a photo sensor (e.g., a CMOS sensor with millions of independent pixels), and associated electronics for converting signals generated by the sensor to digital image data; 
transmitting, by the consumer computing device, the image of the -be-purchased product to a merchant point-of-sale (POS) terminal located at the first geographic location, the POS terminal configured to authorize a payment for the to-be-purchased product based on the image transmitted from the consumer computing device via a payment network (Fig. 1, elms. 106>105>104>112>118); 
 performing, by the merchant POS terminal, image recognition on the received image to identify the to-be-purchased product among one or more products stored in a point-of-sale database based upon at least one of physical characteristic and appearance of the to-be-purchased product in the transmitted image (¶0086: In other embodiments, customer device 106 can capture an image of the product or its identification symbol, e.g., using camera 212, and can send that image to store server 104 for analysis. Store server 104 may include reference images of one or more products. Upon receipt of the product image from customer device 106, store server 104 may use proprietary image recognition and matching algorithm to analyze the received image and compare it to the one or more stored images. If a match is found for the received image, store server may determine the product identifier associated with the product and either retrieve the product information from a local storage or send the product identifier to server 114 and receive product information from server 114. In some embodiments, the image recognition and matching can be performed by store server 104, with ¶0016 teaching the “validating” step of claim 29: Certain other aspects of the invention also relate to methods for selling a product to a customer at a store. A store server can establish a wireless connection to a customer mobile device carried by a customer while the customer mobile device is present in the store and can receive from the customer mobile device product identifying information for a product to be purchased by the customer. The store server can determine whether a self-service transaction is permitted for the product. This determination can be based on various decision criteria such as the price of the product, the location of the store, and/or the type of product being purchased. The store server can provide product-related information including the price of the product and an indication of whether the self-service transaction is permitted for the product. If a self-service transaction is permitted, the store server can process the transaction, e.g., in a manner similar to that described above.);
 upon identifying the to-be-purchased product associated with the transmitted image, obtaining, by the merchant POS terminal, metadata associated with the to-be- purchased product from the point-of-sale database, the associated metadata comprising at least a purchase price of the to-be-purchased product (¶0039: A store server 104 is provided for management of the store. Store server 104 can include conventional server components and can be used to maintain information about product inventory levels, order products, determine and adjust prices, and complete purchase transactions, among other uses.; and ¶0072: For example, server 104 can execute an employee communication program 412, a customer communication program 414, a product lookup program 416, a price computation program 418, an account lookup program 420, and a payment transaction program 422. These programs can be implemented as separate, cooperative programs or as code modules (e.g., subroutines) incorporated into a larger program as desired.; and/or ¶0098: At block 606, store server 104 can obtain product information, including a total price for purchasing the product. In some embodiments, store server 104 can obtain some or all of the product information from product data server 114 (FIG. 1), which can be located remotely from the store (e.g., at a central office of the business entity that owns store 102). In some embodiments, store server 104 can maintain at least some product information locally, and a separate product data server is not required); 
 initiating a payment transaction, by the merchant POS terminal to complete a purchase of the to-be-purchased product based on the price associated with the to-be-purchased product (¶0036: In some embodiments, customers can use their own mobile devices to pay for products in a "self-service" transaction, without the assistance of a store employee and without the need for the store to provide a self-service checkout kiosk. The customer's device communicates with a server maintained by the store to identify the product(s) being purchased and provide information usable to charge the price of the product(s) to the customer's account. In some embodiments, the information is provided in the form of a digital credential uniquely associated with the customer that can be used by the store server to look up account information for a financial account (e.g., a credit-card account, deposit account, or prepaid account) maintained by the customer, and the store server can use the financial account information to process a payment transaction with the account provider. The customer's device can communicate with the server to initiate a payment transaction and can receive confirmation when the payment transaction is complete); SMRH:485059652.1-3-Atty. Docket No.: ONA4-218116
(P02462-US-UTIL) wherein the first geographic location is associated with a retail business operated by a merchant (¶0040: Customers in store 102 can carry devices 106, which can be mobile devices such as mobile phones, smart phones, personal digital assistants, tablet computers, laptop computers, or any other portable electronic device capable of operating to complete a purchase transaction; examples are described below. In some embodiments, devices 106 are owned by the customers, who can freely carry them into and out of store 102. Customer devices 106 can be capable of communicating wirelessly with store server 104, e.g., via wireless access point 105).

Referring to Claim 11, Vigier teaches the computer-implemented method of claim 9, further teaching wherein the identification of the to-be-purchased product comprises matching the at least one of the physical characteristics and the appearance of the one or more products with at least one of physical characteristics and appearance associated with one or more known products maintained in a third party database (¶0086: In other embodiments, customer device 106 can capture an image of the product or its identification symbol, e.g., using camera 212, and can send that image to store server 104 for analysis. Store server 104 may include reference images of one or more products. Upon receipt of the product image from customer device 106, store server 104 may use proprietary image recognition and matching algorithm to analyze the received image and compare it to the one or more stored images. … In some embodiments, the image recognition and matching can be performed by store server 104. In other embodiments, store server 104 may send the image to server 114 for analysis and receive product information from server 114 based on the image analysis performed by server 114. In this instance, server 114 includes the image recognition and matching algorithm.).  

Referring to Claims 15-17, Vigier teaches the computer-implemented method of claim 9, further comprising receiving, via the POS terminal, an image of a to-be-validated product by the imaging device of the consumer computing device (¶0086:Ibid); further comprising
 performing image recognition on the received image to identify the to-be-validated product among the one or more products stored with associated metadata in the point- of-sale database (¶0086: Store server 104 may include reference images of one or more products. Upon receipt of the product image from customer device 106, store server 104 may use proprietary image recognition and matching algorithm to analyze the received image and compare it to the one or more stored images); and further comprising initiating a validation procedure for the to-be-validated product, the validation procedure comprising retrieving the associated metadata, the associated metadata comprising at least one a price of the to-be-validated product and remaining inventory of the to-be- validated product (e.g. ¶0039: Ibid; ¶0068: Through suitable programming, processor 402 can provide various functionality for server 104, including any computer-implemented operations related to supporting a retail environment. Examples include tracking inventory, storing product and price information¶0087: At block 510, customer device 106 can receive product information from store server 104. The information, which can be sent in response to the transmission of the product identifier, can be specific to the product identified at block 506 and can include product specifications and options, product reviews, pricing information, and any other product-related information).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627


/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687